Citation Nr: 9920111	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-06 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an increased rating for anxiety, currently 
evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

The veteran served on active military duty from July 1944 to 
July 1945.  

To comply with governing adjudicative procedures, the Board 
of Veterans' Appeals (Board), in January 1999, remanded the 
veteran's claim for a disability evaluation greater than 
30 percent for service-connected anxiety.  Specifically, the 
Board noted that, following the October 7, 1997 notification 
of that month's denial of the claim by the regional office 
(RO), the veteran's representative submitted a letter 
concerning the issue.  The RO construed the letter, which the 
agency received on October 9, 1997, as a notice of 
disagreement with the denial of a disability rating greater 
than 30 percent for the veteran's service-connected anxiety.  
Thereafter, on April 20, 1998, the RO furnished the veteran 
with a statement of the case regarding this increased rating 
claim.  On May 1, 1998, the RO received from the veteran a 
VA Form 9, Appeal to Board of Veterans' Appeals.  On this 
document, the veteran simply requested that he be scheduled 
for a local hearing.  

Clearly, the VA Form 9 was received at the RO in a timely 
manner.  38 C.F.R. § 20.302 (1998).  The RO received this 
document on May 1, 1998, which was within 60 days from the 
date that the statement of the case was furnished to him and 
within one year from the October 2, 1997 notification of the 
denial of the increased rating claim.  Importantly, however, 
as the Board discussed in the January 1999 remand, although 
the veteran filed the VA Form 9 in a timely manner, this 
document contained no specific argument relating to error of 
fact or law.  In fact, as the Board noted in the January 1999 
remand, the only comment that the veteran made was to request 
a personal hearing.  The Board concluded in the January 1999 
remand that these facts raised a question as to whether the 
Board should exercise jurisdiction over the veteran's 
increased rating claim.  38 U.S.C.A. § 7105(d)(5) (West 1991) 
(when the substantive appeal fails to allege specific error 
of fact or law, the Board may dismiss the appeal).  

In the January 1999 remand, the Board also recognized that 
the veteran's representative prepared a VA Form 646, 
Statement Of Accredited Representation In Appealed Case which 
included a discussion of the veteran's increased rating 
claim.  Significantly, however, as the Board previously 
noted, the representative prepared the Form 646 on 
October 23, 1998, which was more than one year after the 
October 7, 1997, notice of denial and more than 60 days 
following issuance of the statement of the case.  Also, as 
previously noted by the Board, a review of the claims folder 
reveals that the veteran did not file a request for an 
extension of time in which to submit a substantive appeal.  

Additionally, the Board previously pointed out that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when the Board addresses a 
question that has not yet been addressed by the originating 
agency, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to submit such evidence and argument, 
and whether the statement of the case provided to the veteran 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1998).  If not, the matter must be remanded to avoid 
prejudice to the claimant.  Bernard v. Brown, 4 Vet.App. 384, 
393 (1993).  Concluding that the January 1999 remand was the 
first time that the veteran had been notified of a timeliness 
of appeal question and that he had not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, or been provided a statement of the case or a 
supplemental statement of the case with respect to the issue 
of timeliness of his substantive appeal, the Board determined 
that a remand of the matter to the RO was necessary to avoid 
the possibility of prejudice.  38 C.F.R. § 19.9 (1998).

On the initial remand of the veteran's increased rating claim 
to the RO, the Board asked that the RO notify the veteran and 
his representative of the veteran's right to submit further 
evidence, argument, and/or comment regarding the question of 
the timeliness of his appeal and of his right to a hearing on 
the matter if he so desires.  Additionally, after this 
development had been completed, the RO was to issue a 
supplemental statement of the case containing a summary of 
the pertinent facts and a summary of the laws and regulations 
applicable to the proper filing of appeals.  

Following the Board's January 1999 remand, the RO, by a 
letter dated in the same month, invited the veteran to 
consult with his representative on the matter of the 
timeliness of his substantive appeal.  Additionally, the RO 
advised the veteran of the opportunity to submit further 
evidence, argument, and/or comment on the question of the 
timeliness of his appeal.  The RO also informed the veteran 
of his right to request a personal hearing on this matter.  
On June 18, 1999, the veteran's representative prepared a 
VA Form 646.  Following receipt of the representative's 
VA Form 646, the RO returned the veteran's case to the Board 
and, by a June 1999 letter, informed the veteran of this 
transfer.  Significantly, however, the RO did not issue a 
supplemental statement of the case regarding the matter of 
timeliness of the substantive appeal, as the Board had 
ordered in the January 1999 remand.  

In light of the fact that the RO did not furnish the veteran 
with a supplemental statement of the case containing a 
summary of the pertinent facts and a summary of the laws and 
regulations applicable to the proper filing of appeals, a 
second remand is necessary prior to final adjudication of the 
veteran's claim of entitlement to a disability rating greater 
than 30 percent for anxiety.  Stegall v. West, 
11 Vet. App. 268 (1998) (a remand by the Board bestows 
substantive rights on a claimant and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand).  See also Bernard, 
4 Vet.App. at 393 (1993) and 38 C.F.R. § 19.9 (1998).  

On remand, the RO should furnish the veteran and his 
representative with a supplemental statement of the case 
regarding the issue of the timeliness of the substantive 
appeal.  In this regard, the Board notes that, following the 
veteran's May 1998 request for a personal hearing before a 
hearing officer at the RO, the agency, by a June 1998 letter, 
informed the veteran that a hearing had been scheduled for 
July 16, 1998.  On a memorandum dated on the day of the 
hearing, the hearing officer noted that the veteran had 
failed to report and that there had been no contact with him 
regarding his absence.  On the day following the hearing, the 
veteran explained that he had assumed that the date of the 
hearing had been one day later, July 17, 1998, and requested 
that his appointment be rescheduled.  Thereafter, by a letter 
dated in August 1998, the RO notified the veteran that his 
hearing had been scheduled for September 10, 1998.  On a 
memorandum dated on the day of the hearing, the hearing 
officer noted that the veteran had failed to report and that 
there had been no contact with him regarding his absence.  
However, in a letter dated on August 10, 1998 and dated 
stamped received on August 13, 1998, the veteran asked that 
the hearing which had been scheduled for September 10, 1998 
be rescheduled due to surgery that his wife was scheduled to 
undergo.  To ensure that the veteran is given every 
opportunity to attend a hearing, the RO should again contact 
the veteran and ask whether he still desires to have a 
personal hearing.  If so, one should be scheduled.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The veteran and his representative 
should be contacted and notified of the 
right to submit further evidence, 
argument, and/or comment with regard to 
the question of timeliness and adequacy 
of the veteran's substantive appeal.  
Additionally, the RO should ask the 
veteran if he still desires a personal 
hearing.  If so, one should be 
scheduled.  

	2.  After the above development has been 
completed, the RO should issue a 
supplemental statement of the case.  
This supplemental statement of the case 
should contain a summary of the 
pertinent facts as well as a summary of 
the laws and regulations applicable to 
the proper filing of substantive 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.302).  See 38 C.F.R. 
§§ 19.29, 19.31 (1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this remand is to 
comply with governing adjudicative procedures.  Stegall, 
supra.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


